Citation Nr: 1642707	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  16-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified by videoconference from the Cleveland RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  Additional evidence was submitted with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  

During the August 2016 Board hearing, the Veteran's motion for advancement on the docket was granted.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus type II, which he contends is due to his stateside exposure to herbicides/Agent Orange during service.  Military records confirm that he was a Medical Corpsman during the Vietnam War.  The records do show, and the Veteran does not contend, in-country service in Vietnam.

In a Formal Finding dated August 24, 2015, the RO determined that the Veteran's service records show no military service within the borders of RVN and no exposure to herbicides; that the Veteran had not provided sufficient information for further research; and that Vietnam service and/ or Thailand-associated herbicide exposure could not be conceded based on the evidence of record.  However, in his March 2016 Form 9 the Veteran contended that he was exposed to Agent Orange while assisting in surgery at Fort McPherson, Georgia, on those returning from Vietnam.  See also Board hearing Transcript, pp. 8-9.  He elaborated that he may have been cross contaminated when working on patients wounded by "Pungee Stakes," which he avers were contaminated with Agent Orange.  

VA medical records reflect a current diagnosis of diabetes mellitus; and the Board is notes that service connection for type 2 diabetes may be presumed if in-service exposure to Agent Orange/herbicides is established.  Remand for further action pursuant to M21-1, IV.ii.1.H.7.a is accordingly warranted.

Since the case is being remanded, updated VA treatment records dated after October 2015 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after October 2015.

2.  Take appropriate action to verify the Veteran's claim of herbicides/Agent Orange exposure, via cross-contamination from blood spurting from wounded Vietnam soldiers, during the performance of his duties as a Medical Corpsman at Fort McPherson, Georgia.  See M21-1, Part IV.ii.1.H.7.a.  Document the claims file accordingly.  

3.  After completion of all of the above, and any other necessary development, re-adjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

